Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 18-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPUB 20150062390) in view of Awazu (US Patent # 8,102,460).
[Claim 1]
Kim teaches an imaging device comprising:
a semiconductor substrate including first, second and third photoelectric conversion regions disposed along a first direction (figure 8a, second picture, photo-electric regions Gr under microlens 176, Gr-1 and Gr under microlens 177 and are disposed in one direction);
a first on-chip lens disposed above the first photoelectric conversion region (microlens 176);
a second on-chip lens disposed above the second and third photoelectric conversion regions (microlens 177);

		Kim fails to teach a dummy light condensing element disposed above at least one of the second and third photoelectric conversion regions and wherein the dummy microlens is convex shaped. However Kim teaches in FIG. 11, a pixel group 80 of this embodiment is comprised of three kinds of pixels which are a first pixel 81a which is the dedicated imaging pixel, and a second pixel 81b and a third pixel 81c which are the phase difference detection pixels.  The each pixel 81a to 81c includes each PD 82a to 82c and each microlens 83a to 83c. A convex section 85 is formed on a lens forming surface 84a of a planarizing layer 84 at a position corresponding to each of the second pixel 81b and the third pixel 81c. The microlens 83b, 83c of the second pixel 81b and the third pixel 81c are formed on the convex section 85, and have a height from the PD 82b, 82c which is higher than that of the microlens 83a of the first pixel 81a (col. 13 lines 39-45, 56-59, fig. 11).
		Therefore taking the combined teachings of both embodiments of Kim and Awazu, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated so that when the microlens of the dedicated imaging pixel is formed, since the dedicated imaging pixel adjacent to the phase difference detection pixel becomes to have the microlens spreads towards the gap with the microlens of the phase difference detection pixel, whose size becomes larger than the microlens of other dedicated imaging pixel, and the light receiving amount increases. 
 [Claim 2]

[Claim 3]
Kim teaches wherein the dummy light condensing element is located between the first on-chip lens and the second on-chip lens (see figure 3, dummy lens is located between 171 and 172).
[Claim 4]
Kim teaches wherein the dummy light condensing element is located on a first side of the second on-chip lens (In figure 3, dummy lens is on one-side of lens 171).
[Claim 5]
Kim teaches wherein the dummy light condensing element is located on a second side of the second on-chip lens (figure 3 shows two dummy lenses. However in an actual image sensor array there will be multiple dummy microlenses on all sides of the second lens).
[Claim 6] 
Kim teaches wherein the dummy light condensing element includes first and second dummy light condensing sections located on opposite sides of the second on-chip lens (figure 3 shows two dummy lenses. However in an actual image sensor array there will be multiple dummy microlenses on all sides of the second lens).
[Claim 7]
Kim teaches wherein the dummy light condensing element fills a space between the first on-chip lens and the second on-chip lens (see figure 3).
[Claim 8]
Kim fails to teach wherein the first on-chip lens, the second on-chip lens and the dummy light condensing element are shifted relative to the first, second and third photoelectric conversion 
[Claim 9]
Kim teaches wherein the second on-chip lens is centered with respect to the second and third photoelectric conversion regions (lens 177 in figure 8a is centered on second and third photoelectric conversion regions).
[Claim 10]
Kim teaches wherein the first on-chip lens has a different size from the second on-chip lens (microlens 176 is smaller than 177).
[Claim 11]
Kim teaches wherein the first on-chip lens is configured to focus incident light on the first photoelectric conversion region and the second on-chip lens is configured to focus incident light on the second and third photoelectric conversion regions (Paragraph 73).
[Claim 12]
Kim teaches wherein the color filter layer band passes green light (all are green color).
[Claim 13]
Kim teaches wherein the first on-chip lens is smaller than the second on-chip lens (microlens 176 is smaller than 177).
[Claim 14]

[Claim 15]
Kim teaches wherein a first separation region is disposed between the first photoelectric conversion region and the second photoelectric conversion region and wherein a second separation region is disposed between the second photoelectric conversion region and the third photoelectric conversion region. (A separation between different microlenses and photoelectric conversion regions is shown in a plan view on the right side in figure 8a).
[Claim 18]
Kim teaches a camera in Paragraphs 5 and 7. However Kim fails to teach a camera-equipped mobile apparatus comprising the imaging device according to claim 1. However Official Notice is taken that it is very well known to have a camera in a mobile phone in order to take pictures. Therefore taking the combined teachings of Kim and Official Notice, it would be obvious to have a camera as taught in Paragraphs 5 and 7 to be used in Mobile devices like tablets, computers and cellphones in order to take pictures.
[Claim 19]
Kim teaches an imaging device comprising:
a semiconductor substrate including first, second, third and fourth photoelectric conversion regions disposed along a first direction (figure 8a, second picture, photo-electric regions Gr under microlens 176, Gr-1 and Gr under microlens 177 and photoelectric region B under lens 176 are disposed in one direction);
a first on-chip lens disposed above the first photoelectric conversion region (microlens 176);

a third on-chip lens disposed above the fourth photoelectric conversion regions (microlens 177);
a color filter layer disposed above the first, second and third photoelectric conversion regions and below the first on-chip lens, the second on-chip lens (all are same filters i.e. green, figure 8a) and the dummy light condensing element (figure 3).
Kim fails to teach a dummy light condensing element disposed above at least one of the second and third photoelectric conversion regions and wherein the dummy microlens is convex shaped. However Kim teaches in FIG. 11, a pixel group 80 of this embodiment is comprised of three kinds of pixels which are a first pixel 81a which is the dedicated imaging pixel, and a second pixel 81b and a third pixel 81c which are the phase difference detection pixels.  The each pixel 81a to 81c includes each PD 82a to 82c and each microlens 83a to 83c. A convex section 85 is formed on a lens forming surface 84a of a planarizing layer 84 at a position corresponding to each of the second pixel 81b and the third pixel 81c. The microlens 83b, 83c of the second pixel 81b and the third pixel 81c are formed on the convex section 85, and have a height from the PD 82b, 82c which is higher than that of the microlens 83a of the first pixel 81a (col. 13 lines 39-45, 56-59, fig. 11).
		Therefore taking the combined teachings of both embodiments of Kim and Awazu, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated so that when the microlens of the dedicated imaging pixel is formed, since the dedicated imaging pixel adjacent to the phase difference detection pixel becomes to have the microlens spreads towards the gap with the microlens of the phase difference detection pixel, whose size becomes larger than the microlens of other dedicated imaging pixel, and the light receiving amount increases.

These claims are similar to claims 2, 3, 7, 9 and 12 and are therefore analyzed and rejected based upon claims 2, 3, 7, 9 and 12.
[Claim 22]
Kim teaches wherein the dummy light condensing element is located between the second on-chip lens and the third on-chip lens (see figure 3, dummy lens is located between 171 and 173).
[Claim 23]
Kim teaches wherein the dummy light condensing element includes a first dummy light condensing section located between the first on-chip lens and the second on-chip lens and a second dummy light condensing section located between the second on-chip lens and the third on-chip lens (see figure 3, one dummy lens is located between 171 and 172 and another dummy lens is located between 171 and 173).
[Claim 25]
Kim fails to teach wherein the first on-chip lens, the second on-chip lens and the dummy light condensing element and the third on-chip lens are shifted relative to the first, second and third photoelectric conversion regions. However Official Notice is taken that it is very well known to have microlenses that are shifted relative to the photoelectric conversion regions in order to reduce diffraction. Therefore taking the combined teachings of both embodiments of Kim, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have microlenses that are shifted relative to the photoelectric conversion regions in order to reduce diffraction.
[Claim 28]

[Claim 29]
Kim teaches wherein a separation region is disposed between the second and third photoelectric conversion regions and wherein a light shield is not disposed above the separation region (photo-electric regions Gr under microlens 176, Gr-1 and Gr under microlens 177 do not have a light shield disposed on it).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPUB 20150062390), Awazu (US Patent # 8,102,460) and in further view of Suzuki (US PGPUB 20100091161).
[Claim 16]
Kim teaches a light shield is not disposed above the second separation region (In figure 8a, There is no light shield above the second separation region). Kim in view of Awazu fails to teach wherein a light shield is disposed above the first separation region. However Suzuki teaches in figure 26 a light shielding layer 43 that is disposed above the first separation region. Therefore taking the combined teachings of Kim, Awazu and Suzuki, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have a light shield is disposed above the first separation region in order to prevent crosstalk between adjacent photoelectric regions.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPUB 20150062390), Awazu (US Patent # 8,102,460) and in further view of Oshiyama et al. (US PGPUB 20090096049).

Kim in view of Awazu fails to teach a wiring layer disposed below the semiconductor substrate. However Oshiyama teaches a wiring layer disposed below the semiconductor substrate (Paragraph 240) in order to save space for other circuitry on the top of the substrate thereby miniaturizing the overall circuit.
Therefore taking the combined teachings of Kim, Awazu and Oshiyama, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have a wiring layer disposed below the semiconductor substrate (Paragraph 240) in order to save space for other circuitry on the top of the substrate thereby miniaturizing the overall circuit.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696